Lumpkin J.,
By the Court delivering the opinion.
In Harwell and another vs. Fitts, (20 Ga. Rep. 723,) this Court held that the recital in a deed, as to the consideration money, was inquirable into in a Court of law, as between the original parties. Indeed this proposition is not disputed by counsel for the plaintiff in error.
This being so, how is the subsequent conveyancee entitled to any greater privileges than Fife, the immediate feoffee of Gordon ? The plaintiff can derive no benefit from the bond of indemnity taken by Gordon, for his own security. Gordon sold the land for an inconsiderable sum, owing, no doubt, to the defect in the title, and took the bond of his vendee to save him harmless. This bond can in no wise inure to the benefit of the plaintiff’s intestate.
*535The result of a careful examination of the authority establishes that subsequent purchasers are affected by the equities between previous parties. If A sells land to B, with covenant of warranty, and B releases A and sells to C, who is evicted by paramount title, A is nevertheless discharged, and damages cannot be recovered against A by C upon A’s warranty to B. If Fife could only recover one hundred dollars with interest from Gordon, that being the price actually paid by him for the land, the administrator of Mrs. Martin, •formerly Mrs. Wardlaw, can recover no more.
Actual fraud is not pretended in this case. It does not go apon that idea. The truth is, Fife, the only person to whom Mrs. Martin looked for damages, is insolvent. . She may írnever'have seen the deed from Gordon to Fife. Could it be made to appear, either at law or in equity, that Gordon and Fife combined to cheat Mrs. Martin, the result would I ave been different. The facts upon the record warrant no such conclusion.'
The plaintiff must be content then to recover the actual price paid for the land, with interest thereon, and no more: that being the measure of damages for the breach of Gordon’s warranty of title.
Judgment affirmed.